Name: Regulation (EU) 2015/754 of the European Parliament and of the Council of 29 April 2015 opening and providing for the administration of certain Union tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues
 Type: Regulation
 Subject Matter: animal product;  plant product;  EU finance;  tariff policy;  trade;  foodstuff
 Date Published: nan

 19.5.2015 EN Official Journal of the European Union L 123/27 REGULATION (EU) 2015/754 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 April 2015 opening and providing for the administration of certain Union tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (codification) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EC) No 774/94 (3) has been substantially amended several times (4). In the interests of clarity and rationality, that Regulation should be codified. (2) The Union negotiated tariff concessions under Article XXVIII of the General Agreement on Tariffs and Trade (GATT) and under the Uruguay Round of multilateral trade negotiations. Those negotiations led to agreements which were approved by Council Decision 94/87/EC (5) and Council Decision 94/800/EC (6). (3) Those agreements provide for the opening, under certain conditions, of annual tariff quotas for high-quality beef falling within CN codes 0201 30 00, 0202 30 90, 0206 10 95 and 0206 29 91, pigmeat falling within CN codes 0203 19 13 and 0203 29 15, poultrymeat falling within CN codes 0207 14 10, 0207 14 50, 0207 14 70, 0207 27 10, 0207 27 20 and 0207 27 80, wheat and meslin falling within CN codes 1001 11 00, 1001 19 00 and 1001 99 00, and brans, sharps and other residues falling within CN codes 2302 30 10, 2302 30 90, 2302 40 10 and 2302 40 90. (4) Those agreements cover an undetermined period. In the interests of rationalisation and efficiency, the quotas should therefore be opened on a multiannual basis. (5) A system guaranteeing the nature, provenance and origin of the products may prove to be appropriate. To that end, imports within the framework of the agreed tariff concessions should be subject, where appropriate, to the presentation of a certificate of authenticity. (6) It may be appropriate to spread out those imports over the year on the basis of the needs of the Union market. To that end, a system for using up quotas based on the presentation of an import licence may prove appropriate. (7) In order to supplement or amend certain non-essential elements of this Regulation, the power to adopt acts in accordance with Article 290 of the Treaty should be delegated to the Commission in respect of the adoption of amendments to this Regulation, should the volumes and other conditions of quota arrangements be adjusted, in particular as a result of a Council decision concluding an agreement with one or more third countries. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (8) In order to ensure uniform conditions for the implementation of this Regulation in respect of the rules necessary for the administration of the quota arrangements referred to in this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (7), HAVE ADOPTED THIS REGULATION: Article 1 An annual Union tariff quota of a total of 20 000 tonnes, expressed in product weight, is hereby opened for high-quality fresh, chilled or frozen beef covered by CN codes 0201 and 0202 and for the products covered by CN codes 0206 10 95 and 0206 29 91. The Common Customs Tariff duty applicable to that quota shall be 20 %. Article 2 An annual Union tariff quota of a total of 7 000 tonnes is hereby opened for fresh, chilled or frozen pigmeat covered by CN codes 0203 19 13 and 0203 29 15. The Common Customs Tariff duty applicable to that quota shall be 0 %. Article 3 An annual Union tariff quota of a total of 15 500 tonnes is hereby opened for poultrymeat covered by CN codes 0207 14 10, 0207 14 50 and 0207 14 70. The Common Customs Tariff duty applicable to that quota shall be 0 %. Article 4 An annual Union tariff quota of a total of 2 500 tonnes is hereby opened for turkey meat covered by CN codes 0207 27 10, 0207 27 20 and 0207 27 80. The Common Customs Tariff duty applicable to that quota shall be 0 %. Article 5 An annual Union tariff quota of a total of 300 000 tonnes is hereby opened for quality wheat covered by CN codes 1001 11 00, 1001 19 00 and 1001 99 00. The Common Customs Tariff duty applicable to that quota shall be 0 %. Article 6 An annual Union tariff quota of a total of 475 000 tonnes is hereby opened for brans, sharps and other residues of wheat and cereals other than maize and rice covered by CN codes 2302 30 10, 2302 30 90, 2302 40 10 and 2302 40 90. The Common Customs Tariff duty applicable to that quota shall be EUR 30,60 per tonne in the case of products covered by CN codes 2302 30 10 and 2302 40 10 and EUR 62,25 per tonne in the case of products covered by CN codes 2302 30 90 and 2302 40 90. Article 7 In order to comply with international commitments and where the volumes and other conditions of the quota arrangements referred to in this Regulation are adjusted by the European Parliament and the Council or by the Council, in particular by a Council decision concluding an agreement with one or more third countries, the Commission shall be empowered to adopt delegated acts in accordance with Article 9 concerning the resulting amendments to this Regulation. Article 8 The Commission shall, by means of implementing acts, adopt rules necessary for the administration of the quota arrangements referred to in this Regulation and, as appropriate, lay down provisions: (a) guaranteeing the nature, provenance and origin of the product; (b) relating to the recognition of the document allowing the guarantees referred to in point (a) to be verified; and (c) on the issue of import licences and their period of validity. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 10(2). Article 9 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 7 shall be conferred on the Commission for a period of five years from 9 April 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 7 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 7 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 10 1. The Commission shall be assisted by the Committee for the Common Organisation of the Agricultural Markets established by Article 229 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (8). That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 3. Where the opinion of the Committee is to be obtained by written procedure, that procedure shall be terminated without result when, within the time limit for delivery of the opinion, the chair of the Committee so decides or at least a quarter of committee members so request. Article 11 Regulation (EC) No 774/94 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 12 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 29 April 2015. For the European Parliament The President M. SCHULZ For the Council The President Z. KALNIÃ A-LUKAÃ EVICA (1) Opinion of 10 December 2014 (not yet published in the Official Journal). (2) Position of the European Parliament of 11 March 2015 (not yet published in the Official Journal) and decision of the Council of 20 April 2015. (3) Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (OJ L 91, 8.4.1994, p. 1). (4) See Annex I. (5) Council Decision 94/87/EC of 20 December 1993 concerning the conclusion of Agreements in the form of Agreed Minutes on certain oil seeds between the European Community and Argentina, Brazil, Canada, Poland, Sweden and Uruguay, respectively, pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) (OJ L 47, 18.2.1994, p. 1). (6) Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the agreements reached in the Uruguay Round multilateral negotiations (1986-1994) (OJ L 336, 23.12.1994, p. 1). (7) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (8) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). ANNEX I Repealed Regulation with list of the successive amendments thereto Council Regulation (EC) No 774/94 (OJ L 91, 8.4.1994, p. 1). Commission Regulation (EC) No 2198/95 (OJ L 221, 19.9.1995, p. 3). Regulation (EU) No 252/2014 of the European Parliament and of the Council (OJ L 84, 20.3.2014, p. 35). ANNEX II Correlation Table Regulation (EC) No 774/94 This Regulation Article 1(1) Article 1, first paragraph Article 1(2) Article 1, second paragraph Article 2(1) Article 2, first paragraph Article 2(2) Article 2, second paragraph Article 3(1) Article 3, first paragraph Article 3(2) Article 3, second paragraph Article 4(1) Article 4, first paragraph Article 4(2) Article 4, second paragraph Article 5(1) Article 5, first paragraph Article 5(2) Article 5, second paragraph Article 6(1) Article 6, first paragraph Article 6(2) Article 6, second paragraph Article 7 Article 8 Article 8 Article 7 Article 8a Article 9 Article 8b Article 10 Article 9  Article 10 Article 12  Article 11  Annex I  Annex II